Citation Nr: 1452612	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-48 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C due to a colonoscopy at a VA Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from October 1977 to December 1979 and from September 1986 to August 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the Veteran testified before the undersigned at a videoconference hearing; a transcript of this hearing is of record.  She also submitted additional evidence and waived initial RO consideration.  The case was remanded in October 2011 for additional notice.


FINDING OF FACT

A preponderance of the evidence is against finding that the Veteran has a current diagnosis of hepatitis C.


CONCLUSION OF LAW

The criteria are not met for compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C due to a colonoscopy at a VA medical Center.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an October 2011 letter after the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Following this notice, the claim was readjudicated in a July 2012 supplemental statement of the case (SSOC).  Thus, any timing defect has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, pertinent VA and private medical records are associated with the claims file.  A VA examination and opinion are not required because the record already contains sufficient competent medical evidence to decide the claim, namely, diagnostic testing that shows that the Veteran does not have hepatitis C.  See 38 C.F.R. § 3.159(c)(4).    

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge (VLJ) who conducted the hearing explained the issue and ensured there were no possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was specifically questioned about any current diagnosis and/or treatment of hepatitis C.  In addition, the claim was remanded in order to provide the Veteran with additional VCAA notice.  The corresponding October 2011 notice letter informed her that in order to support her claim for compensation for Hepatitis C under 38 U.S.C.A. § 1151, she had to provide evidence showing the presence of an additional disability.  Accordingly, any error on behalf of the VLJ was nonprejudicial to the Veteran.

Legal Criteria and Analysis

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility. In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To that end, 38 C.F.R. § 3.361(b) states that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment has stopped.  VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.

After service the Veteran received a letter from the VA Medical Center (VAMC) in Murfreesboro, Tennessee notifying her of a possible bodily fluid contamination on the equipment used at their facility between April 23, 2003 and December 1, 2008, during which time the Veteran had a colonoscopy performed.  She was provided with the opportunity to undergo blood testing for any possible infection.

An April 14, 2006 VA hepatitis profile from the VAMC in Murfreesboro notes that regarding the hepatitis C virus (HCV), the test was "Reactive H*". The test was also "Reactive" for hepatitis B (HBsAb).

A January 2009 VA nursing note shows the Veteran provided copies of her labs from 2006, which showed her to be "reactive" on both tests for hepatitis B and C. The nurse noted that on review of the Veteran's record in May 2006, the doctor had noted that the Veteran had a "false positive" on her HCV.

The Veteran had additional lab work performed in February 2009, and a March 2009 VA note shows that all lab results from the labs done in February were negative and no additional follow-up was necessary.

In April 2009, a report from Quest Diagnostics notes that the hepatitis C antibody was "Reactive 1.79H."  It was noted that the Veteran's sample tested reactive with a low signal to cut-off ratio and that the Center for Disease Control recommended supplemental testing such as recombinant immunoblot assay (RIBA) or nucleic acid amplified testing (NAAT) for confirmation.

A March 2011 report from Quest Diagnostics notes that hepatitis C viral ribonucleic acid (RNA) was not detected.

The medical evidence of record shows that there is no present hepatitis C diagnosis. Although laboratory results indicate a previous finding of "reactive" for the hepatitis C virus, there is no confirmed diagnosis of hepatitis C of record.  Most recent testing in 2011 shows that the hepatitis C viral RNA was not detected.  Thus, the evidentiary record does not establish that the Veteran was ever infected by the hepatitis C virus.  While there are findings of "reactive" on laboratory testing for exposure to hepatitis C, a laboratory finding is not, in and of itself, an actual disability for which VA compensation benefits are payable.  See generally 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis may be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding is inapplicable.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have a hepatitis C diagnosis.  The Veteran testified that she was not receiving any treatment for hepatitis C.  Further, hepatitis C is not the type of medical condition that lay evidence is competent and sufficient to identify.  The Board finds the 2011 laboratory findings, showing that there was no evidence of a hepatitis C diagnosis, to be the most probative evidence of record as to the existence of a present disability.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a current diagnosis of hepatitis C.  Accordingly, the criteria for compensation for hepatitis C under 38 U.S.C.A. § 1151 are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the 

preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Compensation under the provision of 38 U.S.C.A. § 1151 for hepatitis C due to a colonoscopy is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


